DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because many of the numbers are blurry and/or illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 12 is objected to because of the following informalities:  “of a porous supported catalyst” should state –a porous supported catalyst—(delete “of”) or –in the presence of a porous supported catalyst—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the deasphalting step h)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended for claim 7 to depend from claim 6 instead of claim 1.
Further regarding claim 7, by stating “said heavy deasphalted unconverted residue preferably being sent at least partly to step a)”, it is unclear whether the limitations following “preferably” are required by the claim or not.
Claim 8 recites the limitation "the liquid/liquid extraction step" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pyrolysis oil deasphalting step a’)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended for claim 9 to depend from claim 8 instead of claim 1.
Further regarding claim 9, by stating “said light deasphalted pyrolysis oil preferably being…sent to the hydrocracking step” and “said heavy deasphalted pyrolysis oil preferably being…sent to the hydroconversion step” it is unclear whether the limitations following “preferably” are required by the claim or not.
Claim 11 recites the limitation "the deasphalting step i)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended for claim 11 to depend from claim 10 instead of claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “proportion of pyrolysis oil of the first feedstock relative to the total feedstock…is greater than or equal to 5% by weight”, and the claim also recites “preferably greater than or equal to 10% by weight, and/or preferably less than or equal to 50% by weight, notably less than or equal to 25% or 40% by weight” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 encompasses an embodiment wherein the first feedstock is introduced into the separation step b) instead of the hydroconversion step a) (by reciting “all…of the first feedstock”). This is at odds with claim 1, which requires the first feedstock to be hydroconverted in step a), i.e. wherein the first feedstock is fed to the reactor and subjected to step a). Accordingly, claim 4 does not include all the limitations of the claim upon which it depends, given that it is directed to a distinct embodiment wherein the first feed is not fed to step a), but rather is fed to step b).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ghamdi et al (US 2018/0155641).
Regarding claims 1 and 15, Al-Ghamdi discloses a process for converting a first feedstock comprising pyrolysis oil obtained from a steam cracking unit and a second heavy hydrocarbon-based feedstock (vacuum residue 168), the process comprising the following steps (see [0094], pyrolysis oil 218 from steam cracking is sent to hydrocracking zone; Figs. 1, 3, 9 & 12):
822, in the presence of hydrogen 830 and a HDC catalyst, producing a HDC liquid effluent 832 (see Fig. 12; [0094]-[0095]; [0323]; [0361]);
b)	a step of separating the HDC effluent (in fractionator 834) from a) into a naphtha fraction 808, a gas oil fraction (diesel fraction 810), a vacuum gas oil (VGO) fraction (middle distillate fraction 812), and an unconverted residue fraction 806 (see Figs. 1 & 12; [0095]; [0318], middle distillates stream 812 is routed to vacuum gas oil hydroprocessing zone and is therefore considered equivalent to the claimed VGO fraction; [0324]);
c)	a HDC step in a fixed-bed reactor 332 in the presence of a catalyst for HDC at least a portion of the VGO fraction (stream 312) obtained from step b), producing a HDC liquid effluent 340 (see Figs 1 & 9; [0081]; [0091]; [0167]);
d)	a step of fractionating the HDC effluent (in fractionator 342) from step c) into a naphtha fraction 326, a gas oil fraction (diesel fraction 322), and an unconverted VGO fraction 324 (see Figs. 1 & 9; [0091]); [0174]);
e)	a step of steam cracking the naphtha fraction obtained from step d) to obtain a steam cracked effluent (see Fig. 3, stream 326 to steam cracking zone 230; [0092]; [0098]);
f)	a step of fractionating  the steam cracked effluent from step d) into an ethylene fraction 202, a propylene fraction 204, a butadiene and C4 olefin fraction (mixed C4s 206), a pyrolysis gasoline fraction 212, and a pyrolysis oil fraction 218 (see Fig. 3; [0098]; [0100]); and
g)	a step in which at least a portion of the pyrolysis oil fraction obtained from step f) is sent to the HDC step a) (see [0094]).
Al-Ghamdi discloses wherein the vacuum residue (second feedstock) is at a temperature in the range of about 334 to 371°C (see [0136]), within the claimed range. Given that there does not appear to be any intervening step(s) which would have a significant effect on the temperature, the disclosed 
Al-Ghamdi does not disclose the temperature at which the pyrolysis oil is fed to the HDC reactor. Nevertheless, it is considered that it amounts to nothing more than routine optimization for a person of ordinary skill in the art to determine the suitable temperature for feeding the pyrolysis oil to the HDC reactor, i.e. in line with favorable reaction conditions within the reactor. Absent a showing of criticality or unexpected results, the claimed temperature of the first feedstock is not considered to patentably distinguish the instant claims over the Al-Ghamdi reference.
Regarding claim 2, the pyrolysis oil fraction in Al-Ghamdi may be sent directly to the HDC step a) (see Figs. 1 & 3, pyrolysis oil fraction 802; [0094]).
Regarding claim 3, Al-Ghamdi does not explicitly disclose when the pyrolysis oil is added to the HDC step. Nevertheless, it is considered that a person of ordinary skill in the art would determine, by routine experimentation, the optimum point at which to add the pyrolysis oil to the HDC reactor in order to provide favorable reaction conditions and conversion to the desired products. The claimed embodiment entailing adding the pyrolysis oil at the end of the hydroconversion step is not considered to patentably distinguish the instant claims, absent evidence of new or unexpected results.
Regarding claim 4, Al-Ghamdi discloses adding pyrolysis oil to various system components, including to the vacuum gas oil hydroprocessing zone (see [0105]; [0460]), just downstream of separation equivalent to claim step b). In this regard, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 5, Al-Ghamdi discloses wherein the HDC step a) is performed in an ebullated bed three-phase reactor (see Fig. 14; [0347]; [0349], three phases being gas (hydrogen), liquid (feed including vacuum residue/pyrolysis oil), and solid (catalyst)).
Regarding claim 13, Al-Ghamdi discloses wherein the process further comprises a hydrotreatment step performed in a reactor in the presence of a fixed bed hydrotreatment catalyst of at least a portion of the gas oil fraction obtained from step b) (see [0095], middle distillate stream 812 may be routed to diesel hydrotreating zone 180; [0143]-[0145]). 
Regarding claim 14, Al-Ghamdi discloses 0-100% of the pyrolysis oil can be processed in the residue hydrocracking zone (see [0460]).  While Al-Ghamdi does not explicitly disclose the proportion of pyrolysis oil (first feedstock) relative to the total feedstock in step a), the disclosed amount of pyrolysis oil sent to the HDC step necessarily encompasses a proportion overlapping with that claimed. Furthermore, a person of ordinary skill in the art would determine, by routine experimentation, the optimum proportion of pyrolysis oil relative to the total feed to the HDC reactor which is associated with the desired conversion conditions, i.e. in order to optimize the conversion to the desired olefin and fuel products.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Ghamdi, as applied to claim 1 above, in view of Colvar et al (US 2011/0198265).
Regarding claim 6, Al-Ghamdi does not disclose a step of deasphalting by liquid/liquid extraction the unconverted residue from step b), so as to obtain an asphalt phase and a deasphalted unconverted residue, the deasphalted unconverted residue being sent to the HDC step c).
Colvar discloses serial stages of hydrocracking, wherein unconverted vacuum residue from a first stage hydrocracking unit is subjected to solvent deasphalting to produce deasphalted oil (DAO) and asphaltenes. The DAO is sent to a second hydrocracking reactor for conversion (see [0009]; [0017]; [0022]-[0024]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Al-Ghamdi by subjecting the unconverted residue to solvent deasphalting (equivalent to liquid/liquid extraction) so as to obtain and asphalt phase and a DAO, .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ghamdi, as applied to claim 1 above, in view of Salazar-Guillen et al (US 2019/0055482).
Regarding claim 8, Al-Ghamdi does not disclose a step of deasphalting the pyrolysis oil so as to obtain an asphalt phase and a deasphalted pyrolysis oil, wherein the deasphalted pyrolysis oil is sent to the HDC step.
Salazar-Guillen discloses an integrated process for increasing olefin production by recycling and processing heavy cracker residue. In particular, pyrolysis oil from steam cracking is deasphalted to form a deasphalted oil stream and an asphaltene rich stream, and the deasphalted oil stream is recycled as a suitable feedstock to the process (see [0005]; [0094]). Deasphalting removes asphaltenes from the stream, wherein the asphaltenes may be used as a feed to a coking reaction or processed into asphalt (see [0082]-[0083]; [0094]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Al-Ghamdi by subjecting the pyrolysis oil to deasphalting prior to recycling, as suggested by Al-Ghamdi, in order to remove asphaltenes therefrom, which asphaltenes may be used for another purpose, such as processing into asphalt or coking.
Regarding claim 9, Al-Ghamdi in view of Salazar-Guillen discloses the process steps discussed above, equally applicable to claim 9, including deasphalting to produce an asphalt phase and deasphalted oil. In addition, Al-Ghamdi discloses that the pyrolysis oil may be separated into a light pyrolysis oil and a heavy pyrolysis oil, where the heavy pyrolysis oil is sent to the HDC step a) and the light DAO is sent to the HDC step c) (see [0460], light pyrolysis oil to VGO hydroprocessing and heavy pyrolysis oil to residue hydrocracking).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Ghamdi, as applied to claim 1 above, in view of Lott et al (US 7,449,103).
Regarding claim 12, Al-Ghamdi discloses the HDC step being performed in the presence of a porous supported catalyst (see [0361]), but does not also disclose a colloidal or molecular catalyst.
Lott discloses introducing a colloidal or molecular catalyst into an ebullated bed reactor, which reactor employs both a porous supported catalyst and the colloidal or molecular catalyst. The colloidal or molecular catalyst provides catalyst in what otherwise would constitute catalyst free zones within the ebullated bed reactor. Asphaltenes and other hydrocarbon molecules too large to diffuse into the pores of the supported catalyst can be upgraded by the colloidal or molecular catalyst (see Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Al-Ghamdi by including a colloidal or molecular catalyst in addition to the supported porous catalyst in the residue HDC step, as suggested by Lott, in order to provide catalyst in the catalyst free zones of the ebullated bed reactor and furthermore allow for improved conversion of asphaltenes and large hydrocarbon molecules.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, allowable subject matter is based upon the office’s interpretation that the claim depends from claim 6 and entails sending the light deasphalted unconverted residue at least partly to hydrocracking step c) and sending the heavy deasphalted unconverted reside at least partly to step a). The integrated nature encompassed by these limitations is not taught or suggested by the prior art.
Regarding claim 10, the prior art of record does not disclose or suggest the integrated nature of the solvent deasphalting encompassed by the claim, wherein pyrolysis oil from step f) and unconverted residue from step b) are deasphalted by liquid/liquid extraction so as to obtain DAO and an asphalt phase, wherein the DAO is at least partly sent to step a).
Regarding claim 11, allowable subject matter is based upon the office’s interpretation that the claim depends from claim 10, discussed above. The prior art additionally does not teach further separation into a light DAO and a heavy DAO, wherein the light DAO is sent, at least in part, to step c) and the heavy DAO is sent, at least in part, to step a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772